               Case:
  AO 106 (Rev. 04/10)   4:20-mj-01202-JMB
                      Application for a Search Warrant            Doc. #: 1 Filed: 09/01/20 Page: 1 of 12 PageID #: 1


                                             UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  Eastern District
                                                               __________  Districtofof
                                                                                      Missouri
                                                                                        __________

                 In the Matter of the Search of                                          )
            (Briefly describe the property to be searched                                )
             or identify the person by name and address)                                 )          Case No. 4:20 1202 JMB
7ZREXFFDOVZDEVIRU'1$FRPSDULVRQIURP&RQUDG6SDUNPDQKDYLQJ                         )
WKHGDWHRIELUWKRIVRFLDOVHFXULW\QXPEHU                    )         6,*1('$1'68%0,77('727+(&2857)25
DQGZKRLVFXUUHQWO\EHLQJKHOGDWWKH6W/RXLV&LW\-XVWLFH&HQWHUDW                           ),/,1*%<5(/,$%/((/(&7521,&0($16
                                                                                         )
67XFNHU%OYG6W/RXLV02
                                                    APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
  property to be searched and give its location):

                                                                           See Attachment A.

  located in the                  Eastern                District of                         Missouri           , there is now concealed (identify the
  person or describe the property to be seized):

                                                                           See Attachment B.

             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  ✔ evidence of a crime;
                  u
                  u contraband, fruits of crime, or other items illegally possessed;
                     u property designed for use, intended for use, or used in committing a crime;
                     u a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                 Code Section                                                                       Offense Description
          18 U.S.C. § 922(g)(1)                           Felon in possession of a firearm



             The application is based on these facts:


              ✔ Continued on the attached sheet.
              u
              u Delayed notice of        days (give exact ending date if more than 30 days:                                             ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
          ,VWDWHXQGHUWKHSHQDOW\RISHUMXU\WKDWWKHIROORZLQJLVWUXHDQGFRUUHFW


                                                                                                               Applicant’s signature

                                                                                                        Special Agent Ryan Herring, ATF
                                                                                                               Printed name and title

  6ZRUQWRDWWHVWHGWRDQGDIILUPHGEHIRUHPHYLDUHOLDEOHHOHFWURQLFPHDQVSXUVXDQWWR)HGHUDO5XOHVRI&ULPLQDO3URFHGXUHDQG


  Date:              09/01/2020
                                                                                                                 Judge’s signature
                                                                                                          John M. Bodenhausen
  City and state:                       St. Louis, MO                                          Honorable Shirley P. Mensah, U.S. Magistrate Judge
                                                                                                               Printed name and title
    Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 2 of 12 PageID #: 2




                                   $77$&+0(17$

                  '(6&5,37,212)/2&$7,2172%(6($5&+('

      7KHSHUVRQRI&RQUDG6SDUNPDQGDWHRIELUWK6RFLDO6HFXULW\1XPEHU











    Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 3 of 12 PageID #: 3


                                        $77$&+0(17%

                '(6&5,37,212),7(0672%(6(,=('$1'6($5&+('

         7ZR  %XFFDOVZDEVIURPLQVLGHWKHPRXWKRIWKHSHUVRQGHVFULEHGLQ$WWDFKPHQW$

ZKLFK FRQVWLWXWH HYLGHQFH RI WKH FRPPLVVLRQ RI YLRODWLRQ RI 7LWOH  8QLWHG 6WDWHV &RGH

6HFWLRQ J   IHORQLQSRVVHVVLRQRIDILUHDUP 







      

          




                                                  
   Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 4 of 12 PageID #: 4




                      AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

Your affiant, Special Agent Ryan Herring, being duly sworn deposes and states the following:

       1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) currently assigned to the Fairview Heights Field Office, Illinois and have

been so employed since December of 2018. Your affiant was previously employed as a Police

Officer with the Illinois State Police from 2016 to 2018. Your affiant received a Valor Award on

behalf of the Illinois State Police. This award is given to first responders of Cook and Lake

County of the state of Illinois who have gone above and beyond to protect their communities.

Your affiant currently conducts criminal investigations into cases of illegal possession/transfer of

firearms, firearms trafficking, violent crimes involving firearms and narcotics trafficking and

narcotics possession. The facts alleged in this affidavit come from my own investigation, my

training and experience, and information obtained from other investigators and witnesses.

       2.      Your affiant is responsible for investigating violations of Federal firearms laws,

including Title 18 U.S.C. Section 922(g)(1), making it unlawful for any person who has been

convicted of a crime punishable by more than one year in prison, to possess a firearm, which

affects, or is transported in interstate commerce.

       3.      This affidavit is submitted in support of an application for a search warrant for the

person of Conrad Sparkman, (more fully described in Attachment A), there being probable cause

to believe that located in the place described in Attachment A is evidence described in

Attachment B, being evidence of violation of Title 18, United States Code, Section 922(g)(1),

specifically, felon in possession of a firearm.

       4.      The following is a partial summary of the information developed as a result of an

on-going investigation by myself and other law enforcement officers.         Since this affidavit is



                                                     1
   Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 5 of 12 PageID #: 5



being submitted for the limited purpose of securing a search warrant, this affiant has not included

each and every fact known to this affiant concerning this investigation.

        5.      On July 11, 2019, at approximately 12:15 PM, St. Louis Metropolitan Police

Department (“SLMPD”) Police Officers Cameron Jackson (“PO Jackson”) and Matthew Shaw

(“PO Shaw”) on routine patrol observed a 2016 Nissan Altima automobile being operated with

an expired Missouri temporary license plate in the area of North Spring and Dr. M. L. King,

which is located in the City of St. Louis within the Eastern District of Missouri.

        6.      The officers attempted to conduct a traffic stop on the Nissan Altima. The driver

of the Altima, later identified as Defendant, Conrad SPARKMAN, sped off, violating several

traffic control devices and swerving into opposite lanes of traffic. The officers discontinued their

pursuit of the Nissan Altima and notified SLMPD dispatch of the vehicle description and

direction of travel.

        7.      Aviation Unit officers located the same Nissan Altima and tracked the path of the

vehicle to the 4100 block of Shreve.        The Aviation Unit officers relayed this information to

responding officers.

        8.      Defendant SPARKMAN parked the Nissan Altima, exited the driver’s door and

walked away from the vehicle. PO’s Jackson and Shaw drove their marked police vehicle onto

the 4100 block of Shreve and parked near the Nissan Altima. The officers observed Defendant

walk away from the Altima.

        9.      The officers exited their police vehicle and attempted to arrest Defendant.

Defendant ran from the officers.

        10.     While fleeing, Defendant retrieved a loaded Taurus make, 9mm caliber, semi-

automatic pistol from his waistband and fired at the officers. PO’s Jackson and Shaw returned

fire, striking Defendant in his right hand as he held the firearm and in his left arm.


                                                  2
   Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 6 of 12 PageID #: 6



       11.     Defendant dropped the firearm and continued to flee from the officers. Defendant

ran through an alley and was taken into custody in the 4800 block of Bessie.

       12.     Defendant’s firearm was recovered and evidenced ballistic damage to the trigger

and trigger guard.

       13.     An Evidence Technician Unit (“ETU”) Officer responded to and processed the

scene, including the recovered firearm. The ETU officer took DNA swabs of the recovered

firearm.

       14.     A search of the Nissan Altima, VIN 1N4AL3AP1GN330208, revealed an

extended gun magazine loaded with 10 live rounds of 9mm ammunition in the driver’s door

interior panel and two cell phones in the center console. An ETU officer also took DNA swabs

of the Nissan Altima and items located inside the vehicle.

       15.     The SLMPD Crime Laboratory was able to develop a DNA profile from the

samples taken from the recovered firearm, crime scene, Nissan Altima and the items located

inside the vehicle. The DNA profile was placed into the CODIS database. A CODIS hit from

the DNA swabs was identified to SPARMAN via the CODIS database.

       16.     A true and accurate copy of the CODIS hit notification is set out on the next page:




                                                3
Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 7 of 12 PageID #: 7




                                                        St. Louis Metropolitan Police Department
                                                                  CODIS Hit Notification

                                                                      CN 19033055, LAB-19-004773


  On 09/02/2019, DNA from the listed evidence from the below case :
         Lab Number: 19-004773
         Item 006-01: A swab of the piece of plastic
         Investigating Agency: Saint Louis Police Department
         Agency Number: 19033055
         Offense: Assault on an Officer
         Date of Offense: 07/11/2019
         Location of Occurrence: 4 155 Shreve Ave . I 306
          Victim(s): STATE OF MISSOURI

         Matched DNA from the below listed individual:
         Name: CONRAD SPARKMAN
         DOB: 5/4/ 1984
         Identification Number: MO 74911950
         Race. Gender: Black, M


  Officer lnstruction(sl:
  As of this writing, the laboratory does not have a reference standard on file from the individual(s) listed above . SLM PD must
  receive a buccal swab from the individual(s) for in-house confirmation before a lab report can be produced reflecting this hit.
  It is the responsibility of the investigating detective to obtain a buccal swab for the lab analysis.

  if this DNA is determined to be a witness, victim, visitor to the residence/business, relative, spouse, or unrelated to the crime,
  please contact the lab. The specimen would have to be removed from upper level COOIS databases.




                                                                Notification completed by:




                                                                                                                  Erin Duke 8773
                                                                                                               CODIS Administrator




 Page 1 of 1                                            09/09/201 9                 CN 19033055, LAB-19-004773 Request #0015




                                                                      4
   Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 8 of 12 PageID #: 8



       17.     However, the SLMPD crime laboratory does not have a separate reference sample

on file for SPARKMAN. The SLMPD crime laboratory requires a buccal swab of SPARKMAN

for an in-house confirmation before a SLMPD crime laboratory report is produced with findings.

The purpose of this search warrant is to permit law enforcement to obtain SPARKMAN’S

reference buccal sample in order for a DNA comparison to be made and so that a report can be

made reflecting the laboratory’s findings.

       18.     Based on the facts herein, which establishes probable cause that SPARKMAN

committed the subject offense, a buccal sample is sought. Likewise, a CODIS match has already

occurred between SPARKMAN’S DNA profile maintained by the CODIS database and the

DNA profile developed from DNA samples taken from the recovered firearm, the crime scene,

and Nissan Altima.

       19.     A DNA comparison would serve to establish whether SPARKMAN is the

gunman who possessed, fired and dropped the firearm on July 11, 2019. The buccal swabs to be

obtained from SPARKMAN may contain biological/DNA evidence relevant to the investigation.

Such evidence, if it exists and is matched with the DNA standards provided by SPARKMAN, is

likely to provide a conclusive forensic link to SPARKMAN’s participation in the aforementioned

felon in possession of a firearm.

       20.     Based on the foregoing, your affiant respectfully submits that there is probable

cause to believe that the above described individual has committed the subject offense, and that,

in light of the above information regarding the SLMPD crime laboratory finding DNA on the

items described above and preliminarily identifying that DNA as belonging to SPARKMAN.

There is probable cause to believe that obtaining samples of SPARKMAN’s DNA via a buccal

swab(s) from his mouth is necessary in order to complete the forensic examination of these items

and resulting comparison.


                                               5
   Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 9 of 12 PageID #: 9



       21.     On August 8, 2019, the federal grand jury in the Eastern District of Missouri

returned an indictment charging SPARKMAN with violation of Title 18, United States Code,

Section 922(g)(1). See USA v. Sparkman, 4:19-cr-00635, Dkt. 16.

       22.     SPARKMAN was ordered detained pending trial. He is currently being held in

the St. Louis City Justice Center Jail, which is within the Eastern District of Missouri.

       23.     For the reasons set out above, affiant respectfully requests a search warrant to

seize two buccal swabs from Conrad SPARKMAN, black male, having the date of birth of May

4, 1984, for the purposes of a DNA comparison – i.e. a comparison of the DNA obtained from

the firearm, crime scene and the Nissan Altima described above, as well as the DNA that will be

obtained through SPARKMAN’s buccal swabs requested herein.

       24.     For purposes of obtaining SPARKMAN’s DNA, it is the intent of law

enforcement officials to ensure the presence of SPARKMAN’s attorney at the time his DNA is

obtained. In order to do so, the United States Attorney’s Office will coordinate an agreed upon

date, time, and location for law enforcement to collect Conrad Sparkman’s DNA in the presence

of SPARKMAN’s attorney.

                                    Use of Force to Execute Warrant

       25.     On August 31, 2020, the United States District Court issued a warrant for the

buccal swab collection of DNA from SPARKMAN. See, 4:20-mj-01202-JMB.

       26.     On September 1, 2020, at 1:30 p.m., the undersigned affiant attempted to execute

the search warrant on SPARKMAN at the St. Louis City Justice Center. SPARKMAN’S

attorney was present and discussed the necessity of complying with the warrant. SPARKMAN

refused to submit to the search warrant.




                                                 6
 Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 10 of 12 PageID #: 10



       27.     Since the attempted execution of the warrant, the United States has had additional

conversations with counsel for Defendant regarding obtaining a buccal swab from SPARKMAN.

SPARKMAN does not consent to the buccal swab.

       28.     Given SPARKMAN’s refusal to acquiesce to the execution of the search warrant,

the United States believes it is likely that force is necessary to execute this warrant.

       29.     Therefore, the United States seeks authorization from the Court for the use of

reasonable force in order to obtain DNA from SPARKMAN. See Rendelman v. Scott, 378 F.

App'x 309, 313 (4th Cir. 2010) (“[T]he State's right to obtain the DNA sample from designated

inmates must necessarily carry with it the right to use a reasonable degree of force that is

sufficient to ensure compliance. Otherwise, the State's right can be rendered meaningless by an

inmate who refuses to grant permission for the cheek swab.”); United States v. Bullock, 71 F.3d

171, 176 & n.4 (5th Cir. 1995) (explaining that officers had right to use force to execute a blood

sample warrant when plaintiff resisted and that plaintiff “had no right to resist execution of a

search warrant[ ]”); United States v. Johnson, 462 F.2d 423, 427 (3d Cir. 1972) (“[A] person

does not have the right to forcibly resist execution of a search warrant by a peace officer or a

Government agent, even though that warrant may subsequently be held to be invalid.”).

       I state under the penalty of perjury that the foregoing is true and correct.



                                       _____________________________________09/01/2020
                                                                                 ____
                                       Ryan Herring, Special Agent, ATF    Date

Sworn to, attested to, or affirmed before me via reliable electronic means pursuant to Federal
Rules of Criminal Procedure 4.1 and 41 on this 1st day of September, 2020.


_____________________________________
HONORABLE JOHN M. BODENHAUSEN
United States Magistrate Judge
Eastern District of Missouri


                                                  7
 Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 11 of 12 PageID #: 11




                                   ATTACHMENT A

                  DESCRIPTION OF LOCATION TO BE SEARCHED

       The person of Conrad Sparkman, date of birth 05/04/1984, Social Security Number 565-

81-5607.
 Case: 4:20-mj-01202-JMB Doc. #: 1 Filed: 09/01/20 Page: 12 of 12 PageID #: 12


                                       ATTACHMENT B

              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

       Two (2) Buccal swabs from inside the mouth of the person described in Attachment A,

which constitute evidence of the commission of violation of Title 18, United States Code,

Section 922(g)(1) (felon in possession of a firearm).
